        Case 1:20-cv-04385-VM Document 20 Filed 11/19/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------X                                                  11/19/2020
JAMES FORTUNE,                   :
                                 :
                   Plaintiff,    :                              20 Civ. 4385 (VM)
                                 :
          -against-              :                             CONDITIONAL
                                 :                      ORDER OF DISCONTINUANCE
HYATT CORPORATION,               :                          WITHOUT PREJUDICE
                                 :
                                 :
                   Defendants    :
---------------------------------X

VICTOR MARRERO, U.S.D.J.:

      Magistrate        Judge    Wang,    to    whom     this    case    was       referred     for

mediation, having informed the Court that the parties have reached

an   agreement     in    principle       to    settle    this    action       without    further

litigation, it is hereby

      ORDERED, that this action be conditionally discontinued without

prejudice and without costs. Within 30 days of the date of this Order,

the parties may submit to the Court their own Stipulation of Dismissal

for the Court to So Order. Any application for restoration of the action

to the active calendar of this Court must be made by letter within 30

days of the date of this order. Upon such notification, the defendant(s)

shall continue to be subject to the Court's jurisdiction, the Court shall

promptly reinstate the action to its active docket and the parties shall

be   directed    to     appear   before       the   Court,    without        the    necessity   of

additional      process,    on    a   date     within    10     days    of    the    plaintiff’s

application      for     reinstatement,         to      schedule       remaining       pre-trial

proceedings and/or dispositive motions, as appropriate. This Order shall

be deemed a final discontinuance of the action with prejudice in the
         Case 1:20-cv-04385-VM Document 20 Filed 11/19/20 Page 2 of 2



event plaintiff has not requested restoration of the case to the active

calendar within such period of time.

     The Clerk of Court is directed to terminate any pending motions

and to close this case.



SO ORDERED.

Dated:      NEW YORK, NEW YORK
            19 November 2020
